Citation Nr: 0534416	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  03-01 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The appellant is claiming survivor's benefits as the widow of 
an individual who served in the United States Armed Forces in 
the Far East (USAFFE) during World War II.  In January 1979 
the Department of the Army certified that the decedent had 
beleaguered service in the USAFFE from January 1942 to May 
1942; was a prisoner of war from May 1942 to January 1943; 
was missing from November 1943 to March 1945; had recognized 
guerrilla service from March 1945 to May 1945; and had 
Regular Philippine Army service from May 1945 to June 1946.  
He died in March 1982.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.

Based upon the type and dates of the service reported above, 
it appears that the decedent did not meet the requirements to 
qualify as a veteran under the laws and regulations governing 
VA benefits.  See 38 U.S.C.A. §§ 101, 107, 5100-5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2005).  
Nevertheless, for the purpose of the present decision, we 
will address him as "the veteran."

In a decision dated October 20, 2004, the Board denied the 
appellant's claim of entitlement to service connection for 
cause of the veteran's death and entitlement to accrued 
benefits.  The appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a June 2005 order, the Court granted a May 2005 Motion for 
Remand filed by the VA General Counsel, which had requested 
that the Court vacate and remand the Board's October 2004 
decision.  Pursuant to the Motion for Remand, the case was 
remanded by the Court to the Board for another decision, 
taking into consideration matters raised in a Motion to 
Vacate and to Remand (dated January 7, 2005) which had been 
sent to the Board by the appellant.  The undersigned Veterans 
Law Judge, in a letter of May 2005, had advised the appellant 
that the Board would be inclined to vacate the previous 
decision, with the permission of the Court, in order to 
entertain any new arguments she might wish to raise.  The 
Board deems the order of the Court to have effectuated a 
vacatur of our decision of October 2004.

In the Motion for Remand, the General Counsel, with specific 
reference to the appellant's motion, indicated that in 
determining whether the appellant was entitled to service 
connection for cause of the veteran's death, it was necessary 
for the Board to consider and discuss the applicability of 
the recent amendments to 38 C.F.R. § 3.309(c), promulgated on 
October 7, 2004, which added heart disease and stroke to the 
list of diseases which may be presumed to be related to 
former captivity as a prisoner of war (POW).  Those recent 
amendments were, in fact,  addressed in our October 20, 2004, 
decision, but we recognize that the General Counsel felt the 
need, in light of the appellant's post-decisional motion and 
the response of the undersigned, to seek remand of the 
matter. 


FINDINGS OF FACT

1.  The veteran's Certificate of Death indicates that he died 
in March 1982 of hypostatic pneumonia, due to cerebrovascular 
accident, due to diabetes mellitus.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  No complaints or diagnoses related to a respiratory 
disorder, a heart disorder, stroke, or diabetes mellitus were 
present during service or for many years thereafter, and 
there is no competent medical evidence linking any of the 
disorders listed on the veteran's death certificate and the 
veteran's period of active service.


4.  Although a cerebrovascular accident was listed as a cause 
of death, and stroke is now listed as a presumptive chronic 
disorder for former POWs, the underlying cause of that 
condition was diabetes mellitus.  Thus, presumptive service 
connection for the stroke condition is rebutted.

5.  The appellant's claim for accrued benefits was received 
by the RO more than one year after the veteran's death.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death, nor may 
incurrence in service be presumed for any disease which 
caused or contributed to cause death.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.307, 3.309, 3.312 (2005).  

2.  The criteria for a claim for accrued benefits have not 
been met.  38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 
3.1000(c) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the appellant was provided notice 
consistent with the VCAA in April 2001, prior to the initial 
AOJ decision in February 2002.  


The appellant's claim was received in November 2000.  By 
letters dated in April 2001 and June 2002, the RO advised her 
of the criteria for establishing her claim, the types of 
evidence necessary to prove her claim, the information 
necessary for VA to assist her in developing her claim, and 
the evidence that the RO had received.  The appellant was 
notified of which portion of that evidence she was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on her behalf.  The 
letters suggested that she submit any evidence in her 
possession.  The letters also informed the appellant that at 
her option, the RO would obtain any non-Federal private 
treatment records she identified as related to her claim, 
provided she completed, signed, and returned, the enclosed VA 
Forms 21-4142 to authorize VA to obtain them on her behalf.  
Thus, the contents of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2005).

The record also reflects that she and her representative were 
provided with copies of the July 2002 rating decision and the 
October 2002 statement of the case.  By way of these 
documents, the appellant was again informed of the evidence 
needed to support her claim for cause of death.  Thus, these 
documents provided notice of the laws and regulations, the 
cumulative evidence already of record, and the reasons and 
bases for the determination made regarding the claim, which 
the Board construes as reasonably informing her of the 
information and evidence not of record that is necessary to 
substantiate her claim.  Clearly, from submissions by and on 
behalf of the appellant, she is fully conversant with the 
legal requirements in this case.  All the above notice 
documents must be read in the context of prior, relatively 
contemporaneous communications from the RO.  See Mayfield, 
supra, at 125.  

As concerns the duty to assist, the RO obtained the treatment 
records identified by the appellant as relevant to her claim.  
The Board finds that all necessary development has been 
accomplished.  In this context, the veteran's service medical 
records and private medical records, identified as relevant 
to the claim, have been obtained and associated with the 
claims file.  Neither the appellant nor her representative 
asserts that there is additional evidence to be obtained or 
that there is a request for assistance that has not been 
acted on.  All records obtained or generated have been 
associated with the claims file.  The Board finds that the RO 
has complied with the duty to assist the appellant with the 
development of her claim.  38 U.S.C.A. § 5103A (West 2002) 
and 38 C.F.R. § 3.159(c) (2005).

Accordingly, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

II.  Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2005).  A service-connected disability 
will be considered as the principal cause of death when such 
disability, singly or jointly with some other conditions, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  A contributory cause of death 
is inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to the death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 3.312 
(b)(c) (2005).

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 
3.304 (2005).  In addition, service connection may be granted 
for a chronic disease, including diabetes, hypertension, 
cardiovascular-renal disease, and/or valvular heart disease, 
if manifested to a compensable degree within one year (or 
other prescribed period) following service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  Service connection may be granted for any 
disease diagnosed after discharge, when the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

For a veteran who was held in captivity as a POW; 
atherosclerotic heart disease, hypertensive vascular disease, 
hypertensive heart disease, myocardial infarction, congestive 
heart failure, arrhythmia, and stroke (and its complications) 
shall be found service-connected if manifest to a degree of 
10 percent or more at any time after discharge or release 
from active military service.  38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. §§ 3.307(a)(5), 3.309(c)(1) (2005); see 69 
Fed.Reg. 194 (Oct. 7, 2004) (Final interim rule that added 
heart disease and stroke to the list of diseases presumed to 
be related to POW captivity.)  The POW presumption can be 
rebutted where there is affirmative evidence to the contrary 
of intercurrent injury or disease.  38 U.S.C.A. § 1112(b) 
(West 2002); 38 C.F.R. §§ 3.307 3.309(c) (2005).

A.  Factual Background

The Certificate of Death indicates that the veteran died in 
March 1982, with the disease or condition directly leading to 
death listed as hypostatic pneumonia.  The certifying 
physician made further entries, where the form requested 
information as to the antecedent causes of death, i.e., 
morbid conditions, if any, giving rise to the above cause.  
To that end, the physician indicated that the principal cause 
of death listed above was due to cerebrovascular accident, 
which was due to an underlying cause, diabetes mellitus.  At 
the time of his death, service connection was not in effect 
for any disability.

The veteran's June 1946 service separation examination 
reflects that his lungs, heart, varicose system, 
neurological, and endocrine systems were all evaluated as 
normal. 

Private medical records dated from April to June 1981, note 
the veteran "was a known" diabetic since 1969, hypertensive 
since 1978, suffered a mild stroke in 1978, and had a 
cerebrovascular accident (stroke) in 1981.  Significantly, 
the most recent pertinent records are dated in April 1981 and 
show the veteran was hospitalized for a cerebrovascular 
accident as a result of thrombosis secondary to hypertensive 
vascular disease.  It was noted that his condition began 
three days prior to admission with a sudden onset of loss of 
consciousness.  The veteran's symptoms included paralysis of 
the left upper and lower extremities, and slurred speech.  A 
chest X-ray showed cardiomegaly.  

B.  Analysis

In this case, the official death certificate clearly 
indicates that the veteran died of pneumonia, which was due 
to a cerebrovascular accident (stroke), which was in turn due 
to diabetes mellitus.  The Board notes that diabetes mellitus 
is not among the POW-specific diseases in 38 C.F.R. § 
3.309(c), either as previously listed or as recently amended, 
and that diabetes was not manifested until many years after 
the veteran left military service.  Under the provisions for 
rebutting presumptive service connection, where an 
intercurrent disease is the underlying cause of the condition 
which caused death, presumptive service connection is 
precluded.  Thus, there is no basis in law for presuming that 
the veteran died of a service-connected disability.  38 
U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).

Furthermore, during the veteran's lifetime, he did not seek 
service connection for chronic hypertensive vascular disease 
or stroke residuals.  Service connection would have been 
presumed if either had manifested itself to a degree of 10 
percent during his lifetime.  However, the post-service 
treatment records which have been submitted for the record do 
not show that either the veteran's stroke or hypertensive 
vascular disease was disabling to such a degree during his 
lifetime that a compensable evaluation would have been 
warranted.  See 38 C.F.R. § 4.104 (2005).

Thus, even considering the new POW-presumption law and 
regulation, which include "stroke and its complications" as 
a presumptive disorder, it is clear that the veteran's death 
from hypostatic pneumonia was not caused by a POW-specific 
disability.  In addition, no medical opinion or other 
competent evidence relating the veteran's death to service 
has been presented.

In the alternative, the veteran's medical records reveal that 
he was not diagnosed with any of the disabilities listed on 
his death certificate until decades following service.  As a 
result, a claim of entitlement to service connection for the 
cause of the veteran's death under the general presumptive 
provisions (i.e., where a listed chronic disease is 
manifested within the first post-service year) is also not 
for application in this case.  See 38 C.F.R. §§ 3.307, 3.309.

We recognize the appellant's sincere belief that the 
decedent's death was related in some way to his military 
service, including his status as a POW.  Nevertheless, in 
this case the appellant has not been shown to have the 
professional expertise necessary to provide meaningful 
evidence regarding the causal relationship between the 
decedent's death and his military service.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  See 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board acknowledges the appellant's implication, in her 
motion of January 7, 2005, that the RO had awarded benefits 
to another claimant in circumstances similar to hers.  The 
Board has no direct knowledge as to the case to which she 
made reference.  In any event, we must emphasize that, first, 
we are required to decide each case before us on its own 
facts and the applicable law, and, second, we are neither 
privy to nor bound by RO decisions in other claims.

In view of the foregoing, the preponderance of the probative 
medical evidence of record militates against finding a causal 
connection between the veteran's military service and his 
death.  Therefore, service connection for the cause of the 
veteran's death is not warranted.  The Board is cognizant of 
the benefit-of-thedoubt rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to otherwise permit a favorable determination.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Accrued benefits

Among the requirements for accrued benefits is that the claim 
for accrued benefits be filed within one year after the date 
of death of the individual with respect to whom such benefits 
are sought.  38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. 
§ 3.1000(c) (2005).

The appellant's husband died in March 1982.  The appellant 
did not file a claim for accrued benefits until November 
2000, well in excess of the one-year time requirement.  The 
appellant essentially argues that the legal requirements 
governing the time limit for filing of an application for 
accrued benefits should be waived in this case.

The pertinent facts in this case are not in dispute, and the 
law is dispositive.  The Court of Appeals for Veterans Claims 
has held that when the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). The 
law is dispositive as to the claim for accrued benefits, and 
it must be denied.


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.

The appeal for accrued benefits is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


